Exhibit 10.5

FIRST AMENDMENT TO GRANTOR TRUST AGREEMENT

WHEREAS, Cryo-Cell International, Inc. (the “Company”) and Wells Fargo Bank,
National Association (successor to Wachovia Bank, National Association) (the
“Trustee”) have entered into a trust agreement effective July 16, 2007 (the
“Trust” or “Trust Agreement”).

WHEREAS, pursuant to section 14(a) of the Trust Agreement, prior to a Change in
Control, the Trust Agreement may be amended by a written instrument executed by
the Trustee and the Company;

WHEREAS, the Company represents that a Change in Control, as defined in the
Trust Agreement, has not occurred.

WHEREAS, the Company desires to provide that payments due under Cryo-Cell
International, Inc.’s Termination Pay Program for certain individuals be covered
by the Trust and to modify certain other provisions of the Trust:

NOW, THEREFORE, the Company and the Trustee agree as follows:

 

1. The Recitals and Exhibit B of the Trust are amended to provide that any
Benefits that are payable or may become payable under the The Cryo-Cell
International, Inc. Termination Pay Program with regard to Julie Allickson, VP,
Laboratory Operations and Jill Taymans, VP Finance, CFO, are covered by the
Trust.

 

2. The term “Arrangements” shall be defined as the benefit plans or programs
covered by the Trust, as listed on Exhibit B, as amended by this First Amendment
and attached hereto, and the word “Arrangements” shall replace the term
“Employment Agreements” in all instances where such term occurs in the Trust.

 

3. Section 1(f) of the Trust Agreement is deleted in its entirety and replaced
with the following:

1 (f) Within five (5) days of a Change in Control, the Company shall make a
contribution to the Trust in an amount that is sufficient (taking into account
the Trust Assets, if any, resulting from prior contributions) to fund the Trust
in an amount equal to no less than 100% but no more than 125% of the amount
necessary to pay each Trust Beneficiary the Benefits to which the Trust
Beneficiaries would be entitled pursuant to the terms of the covered
Arrangements as of the date on which the Change in Control occurred. The Company
shall also fund a separate expense reserve, including but not limited to legal
expenses, for the Trustee in the amount of $100,000. Such contribution shall
become the principal of the Trust to be held, administered and disposed of by
the Trustee as provided in this Trust Agreement.



--------------------------------------------------------------------------------

4. The following sentence shall be added to the beginning of Section 5 of the
Trust Agreement:

Prior to the Trust becoming irrevocable, the Company may direct the Trustee to
return amounts to the Company that were previously contributed to the Trust.

Except as set forth expressly hereinabove, all terms of the Trust Agreement
shall be and remain in full force and effect.

IN WITNESS WHEREOF, the Company and the Trustee have caused this First Amendment
to the Trust Agreement to be executed on August 25, 2011.

 

 

CRYO-CELL INTERNATIONAL, INC.    

WELLS FARGO BANK,

NATIONAL ASSOCIATION, AS TRUSTEE

By:   /s/ Jill Taymans     By:   /s/ Alan C. Frazier Name:   Jill Taymans    
Name:   Alan C. Frazier Title:   Vice President, Finance, and Chief Financial
Officer     Title:   Senior Vice President



--------------------------------------------------------------------------------

Exhibit B

Arrangements Covered by the Trust

 

1. Employment Agreements for:

Julie Allickson

Jill Taymans

Mercedes Walton

 

2. The Cryo-Cell International, Inc. Termination Pay Program for:

Julie Allickson

Jill Taymans